DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed April 30, 2021.
Claims 1-20 are pending.
Examiner has presented the rejections of all of the independent claims first (e.g. claims 1, 7 and 9) followed subsequently by the rejections of the respective dependent claims.
Information Disclosure Statement
Acknowledgment is made that the information disclosure statements filed on 05/27/2021 and 07/22/2021 have been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification. 
Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

7.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Regarding claim 15, this claim reciting “A system” is directed to a machine claim.  However, all of the elements claimed (e.g., “system, server”) could be reasonably interpreted by an ordinary artisan as being software alone, and thus is directed to software per se, which is non-statutory.  In order for such a software claim to be statutory, it must be claimed in combination with an appropriate medium and/or hardware (e.g. hardware processor) to establish a statutory category of invention and enable any functionality to be realized.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.
Claim Rejections- 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
10.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dupoint et al. (US 2014/0096249 A1), hereinafter Dupont in view of Cheng et al., “Biclustering of Expression Data”, ISMB 2000, hereinafter Cheng.
As for claim 1, Dupoint teaches a computer-implemented method comprising: generating a data space matrix of user datasets, where each user dataset represents features of a user that interacted with a network server during a predetermined time range and each user dataset comprises zero entries for non-existent features for a given user and non-zero entries for existent features for the given user (see [0015], multi-dimensional behavioral model defined by a predefined number of dimensions, [0155], a periodic pattern occur in a regular interval, [0157], update the level pointers set the first skip counters to zero, fig. 78, [0375], matrix that has event classes on its rows and columns with integers);
using…identify a first plurality of user segments from the user datasets by identifying a first plurality of sub-matrices in the data space matrix that consist of non-zero entries (see [0377]-[0378], matrix with classes e1, e2, e3…e8, [0157]);
merging user segments from the first plurality of user segments that have more than a threshold degree of overlapping features to create a second plurality of user segments; and determining shared features of users represented by one or more user segments of the second plurality of user segments (see [0249], merging independently created collection instances, [0435], segments and disturbances are continuously indexed to allow querying based on time interval, [0454], a time interval, find all periodic sequences that have an overlap with that interval, [0578], detect shared sub-expressions and connect the sub-network generated for the sub-expression).
Dupont teaches the claimed invention including the limitations of identify a first plurality of user segments from the user datasets by identifying a first plurality of sub-matrices in the data space matrix that consist of non-zero entries (see [0377]-[0378]), but does not explicitly teach the amended claim recited limitations of using bi-clustering. Although, Dupont teaches clustering component produces items on [0258]. However, in the same field of endeavor, Cheng teaches the limitations of using bi-clustering (see page 94, right hand column bicluster cover for the data matrix). 
Dupont and Cheng both references teach features that are directed to analogous art and they are from the same field of endeavor, such as matrix structure containing integer with time period and analysis for data matrixes or in a row and column. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cheng’s teaching to Dupont system to salvage information lost during over-simplified similarity and grouping condition. Hence, disclose involvement of a gene or any condition in multiple pathways, provide a perfect score. When a biclustering have better score or a non-zero score that helps to remove a row or a column to lower score, until the remaining bicluster becomes constant (see Cheng, pages 93-94).   
As for claim 7,
The limitations therein have substantially the same scope as claim 1 because claim 7 is a non-transitory computer-readable storage medium claim for implementing those steps of claim 1. Therefore, claim 7 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cheng’s teaching to Dupont system to salvage information lost during over-simplified similarity and grouping condition. Hence, disclose involvement of a gene or any condition in multiple pathways, provide a perfect score. When a biclustering have better score or a non-zero score that helps to remove a row or a column to lower score, until the remaining bicluster becomes constant (see Cheng, pages 93-94).
As for claim 15,
The limitations therein have substantially the same scope as claim 1 because claim 15 is a system claim for implementing those steps of claim 1. Therefore, claim 15 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cheng’s teaching to Dupont system to salvage information lost during over-simplified similarity and grouping condition. Hence, disclose involvement of a gene or any condition in multiple pathways, provide a perfect score. When a biclustering have better score or a non-zero score that helps to remove a row or a column to lower score, until the remaining bicluster becomes constant (see Cheng, pages 93-94).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dupont and Cheng teaches:
wherein merging user segments from the first plurality of user segments that have more than the threshold degree of overlapping features to create the second plurality of user segments comprises combining sub-matrices of the first plurality of sub-matrices to generate a second plurality of sub-matrices, the sub-matrices of the second plurality of sub-matrices comprising zero entries (see Dupont, [0569]; Also see Cheng, page 94).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dupont and Cheng teaches:
further comprising generating a user segment report indicating the shared features of the users represented by the one or more user segments of the second plurality of user segments by: identifying features included in the one or more user segments; generating a display of the identified features; and providing the generated display to an analytics application on a client computing device (see Dupont, [1187]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dupont and Cheng teaches:
wherein identifying the first plurality of sub-matrices in the data space matrix that consist of non-zero entries comprises identifying an area that comprises a first number of rows and a second number of columns devoid of zero entries (see Dupont, [0175], [1239]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dupont and Cheng teaches:
where generating the data space matrix of user datasets comprises rows for indicating users and columns indicating features, wherein the features comprise actions, characteristics, or traits associated with the users (see Dupont, [0406]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dupont and Cheng teaches:
further comprising: generating customized content based on the shared features of the users represented by the one or more user segments of the second plurality of user segments; and provide the customized content to the users represented by the one or more user segments of the second plurality of user segments (see Dupont, [0155], [0406]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dupont and Cheng teaches:
wherein determining sub-matrices in the data space matrix that lack zero entries comprises identifying an area of n rows by m columns that consists of non-zero entities (see Dupont, [1239]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dupont and Cheng teaches:
further storing computer-executable instructions that, when executed by the processor, cause the computing device to generate the second plurality of user segments by: for each pair of sub-matrices: determining a degree of overlapping between the pair of sub-matrices; and based on the degree of overlapping features between the pair of sub-matrices being more than the threshold degree of overlapping features, merging the pair of sub-matrices into a merged sub-matrix (see Dupont, [1286], [0377]).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dupont and Cheng teaches:
wherein determining a degree of overlapping features between the pair of sub-matrices comprises dividing a size of an intersection of the pair of sub-matrices by a size of a union of the pair of sub-matrices (see Dupont, [1165], [0377], [0435]).
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dupont and Cheng teaches:
further storing computer-executable instructions that, when executed by the processor, cause the computing device to filter the second plurality of user segments to a predetermined number of user segments, where the predetermined number of user segments comprises the largest user segments in the second plurality of user segments (see Dupont, [0536], [0541]).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dupont and Cheng teaches:
further storing computer-executable instructions that, when executed by the processor, cause the computing device to, in response to filtering the second plurality of user segments, add, to at least one user segment in the filtered second plurality of user segments, at least one user filtered out of the second plurality of user segments, wherein features associated with the at least one user indicate a threshold level of similarity with the at least one user segment in the filtered second plurality of user segments (see Dupont, [0515], [0536], [0541]).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dupont and Cheng teaches:
further storing computer-executable instructions that, when executed by the processor, cause the computing device to add, to at least one user segment in the filtered second plurality of user segments, at least one user filtered out of the second plurality of user segments by: for every generated user dataset and every user segment in the filtered second plurality of user segments: determining a degree of similarity between the user dataset and a centroid of the user segment; and based on the degree of similarity being higher than a threshold degree of similarity, adding the user dataset to the user segment (see Dupont, [1291], [0259], [0515], [0536]).
As to claim 14, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Dupont and Cheng teaches:
further storing computer-executable instructions that, when executed by the processor, cause the computing device to generate a user segment report indicating the shared features of users represented by a top number of user segments of the second plurality of user segments (see Dupont, [0576]). 
Claims 16-20 correspond in scope to claims 2-6 and are similarly rejected.
Prior Arts
11.	US 2017/0140023 A1 teaches dynamically weighting the personal or behavioral features of the users in the set of users. The weightings of personal or behavioral features below a predetermined threshold are set to zero. A k-means clustering technique is applied using the weighted personal or behavioral features and determining  in a computationally efficient manner ([0037]).
US 2016/0379132 A1 teaches learning system generates user behavioral matrix using social media data, provides machine learning system for the user, determines social media data when data reaches a threshold percentage of the total data ([0073]). 
Cano et al., Learning with Bayesian Networks and Probability Trees to Approximate a Joint Distribution, IEEE 2011 teaches learning algorithm is to recover an structure that is equivalent to the original one. Learning the structure and estimate the joint probability (pages 624-625).
Also see, US 20170076299, US 20170228659, US 20190340283, US 2020/0034685, US 2019/0043003, US 2019/0180187, US 2012/310763; US 9235846; US 20160125011; US 20140278755; US 2014/0278771; US 20140280190; US 20140280192; US 2017/353477, US 20180101537, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention.
Conclusion

12.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
13.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
14.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154     
7/18/22